Citation Nr: 1732230	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a neck condition, to include as secondary to the residuals of a traumatic brain injury (TBI).

3.  Entitlement to service connection for a right shoulder condition, to include as secondary to the residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for a left shoulder condition, to include as secondary to the residuals of a traumatic brain injury (TBI).

5.  Entitlement to service connection for an eye condition, to include refractive error, to include as secondary to a service-connected head injury or the residuals of a traumatic brain injury (TBI).  

6.  Entitlement to service connection for prostate cancer. 

7.  Entitlement to service connection for migraines or cluster headaches, to include as secondary to residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982 and from August 2001 to April 2002, with additional service in the National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2013, October 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran indicated in his May 2014 substantive appeal that he desired to attend a videoconference hearing before a member of the Board.  The Veteran's representative subsequently withdrew that request in a November 2015 correspondence and the hearing request has been withdrawn.  38 C.F.R. § 20.704(e).

In March 2016, the Board remanded the case to the RO for further development and adjudicative action.  The Board directed the RO to issue a statement of the case (SOC) addressing the Veteran's claims for an increased rating for hypertension and entitlement to service connection for sleep apnea.  The RO issued SOCs in April 2017 and May 2017 addressing these issues.  The Veteran has not submitted a substantive appeal so these issues are not before the Board.  

The Board also remanded the Veteran's claim for an increased rating for PTSD.  In an April 2017 rating, the RO assigned a 100 percent schedular evaluation for PTSD, effective June 21, 2013.  This encompasses the entire appeal period.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a neck condition, a right shoulder condition, a left shoulder condition, an eye condition, to include refractive error, prostate cancer, and migraines or cluster headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a July 2013 rating decision, the RO assigned a temporary 100 percent rating for PTSD, effective June 21, 2013.  In an October 2013 decision, the RO assigned a 50 percent rating for PTSD from November 1, 2013 on.  In a June 2014 rating decision, the RO assigned another temporary 100 percent rating for PTSD effective May 27, 2014, and reduced the rating to 50 percent from September 1, 2014.  In a January 2016 rating decision, the RO assigned another temporary 100 percent rating for PTSD effective September 29, 2015.  The Veteran appealed the initial reduction from 100 percent to 50 percent, claiming entitlement to 100 percent rating.  In an April 2017 rating decision, the RO awarded a 100 percent evaluation for PTSD, effective June 21, 2013.  This represented a complete grant of the benefits associated with this issue on appeal.





CONCLUSION OF LAW

There remain no allegations of error of fact or law regarding the entitlement to an increased rating for PTSD claim to be addressed by the Board, and the appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in a July 2013 rating decision, the RO assigned a temporary 100 percent rating for PTSD, effective June 21, 2013.  In an October 2013 decision, the RO assigned a 50 percent rating for PTSD from November 1, 2013 on.  In a June 2014 rating decision, the RO assigned another temporary 100 percent rating for PTSD effective May 27, 2014, and reduced the rating to 50 percent from September 1, 2014.  In a January 2016 rating decision, the RO assigned another temporary 100 percent rating for PTSD effective September 29, 2015.  The Veteran appealed the initial reduction from 100 percent to 50 percent, claiming entitlement to 100 percent rating.  In an April 2017 rating decision, the RO awarded a 100 percent evaluation for PTSD, effective June 21, 2013.  This represented a complete grant of the benefits associated with this issue on appeal.

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction.  See Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990); Bond v. Derwinski, 2 Vet. App. 376 (1992).  Here, the Veteran requested that his PTSD be rated as 100 percent disabling from the date of the initial rating.  The RO subsequently awarded that benefit in full.  The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  As the Veteran's appeal has been allowed, there is no outstanding error of fact or law alleged for the Board to address. It follows that the appeal must be dismissed.  See Mokal, 1 Vet. App. at 15.


ORDER

The appeal for an increased initial rating for PTSD is dismissed.


REMAND

The Veteran asserts entitlement to service connection for a neck condition, a right shoulder condition, a left shoulder condition, an eye condition, to include refractive error, prostate cancer, and migraines or cluster headaches.  

Neck and Shoulder Claims

The Veteran asserted entitlement to service connection for neck and shoulder pain as secondary to an in-service TBI.  He described to a May 2013 VA examiner the circumstances surrounding his in-service TBI.  He reported that he was working out in April 2002 during deployment to Bosnia and a dumbbell fell on his head.  He described swelling and a knot in the left forehead area.  The Veteran reported to the March 2017 VA examiner that he was laying on his back and a dumbbell fell on his head, jerking his neck in 2001 or 2002.  The Veteran asserted he has had neck pain since this incident.  When asked to opine on the etiology of the Veteran's neck and shoulder pain, the March 2017 VA examiner noted that the Veteran was diagnosed with a neck condition in March 1999, many years after his active duty in 1982.  Further, the VA examiner stated that there were no shoulder issues or conditions noted in the Veteran's claims file.  

The service treatment records (STRs) include complaints of back pain in March 1981, a note from December 2001 where the Veteran reports back pain after lifting weight and a dumbbell falling, and an STR from January 2002 reflects complaints by the Veteran of upper and lower back pain after lifting weights.  As the March 2017 VA examiner failed to address this evidence, a new opinion is necessary.  



Eye Condition

The Board previously remanded the Veteran's claim for entitlement to service connection for an eye condition in order to obtain a new VA examination.  The Veteran failed to appear for a VA examination scheduled in April 2017.  However, he called the RO in May 2017 to report that he was not notified of the VA examination and requested that the VA examination be rescheduled.  The Board notes that the Veteran's representative has submitted multiple notices on behalf of the Veteran that the Veteran's address has changed.  The Board finds that the Veteran has offered good cause for failing to report to the April 2017 VA eye examination and should be scheduled for a new VA examination on remand.  

Prostate Cancer

The Veteran asserted entitlement to service connection in October 2013.  The Board remanded the Veteran's claim to obtain an opinion addressing the etiology of his prostate cancer.  The March 2017 VA examiner found that the Veteran's prostate cancer is less likely than not incurred in or caused by service.  He explained that his opinion was based on a review of the records and examination of the Veteran.  He supported his conclusion by pointing out that the Veteran was diagnosed with prostate cancer in 2013 and he was released from service in 2002.  This rationale is inadequate as it relies solely on the passage of time between service and the Veteran's diagnosis and does not address the facts of the Veteran's case in the context of medical principals.  As such, a new opinion is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Headaches

The Veteran asserts entitlement to service connection for headaches, to include as due to his in-service TBI.  The Board remanded the Veteran's claim to obtain an addendum opinion addressing whether the Veteran's headaches were aggravated by his service-connected head injury or TBI.  

The Board notes that a pre-deployment health assessment from February 2001 indicates that the Veteran was in good health, while a post deployment form from March 2002 indicates that the Veteran was in fair health and he complained of having headaches and loss of sight.  The Veteran self-reported on a March 2002 report of medical history losing vision in his eye and having frequent or severe headaches.  Another statement from March 2002 indicates that the Veteran had been having continuous headaches and had been given medication that caused the Veteran to lose sight in his right eye.  At a VA examination in March 2002, the Veteran reported having headaches and occasionally losing sight in his right eye.  

The VA examiner's opinion addressing a theory of aggravation concluded that the Veteran's headaches clearly and unmistakably existed prior to active service and were not aggravated beyond the natural progression of the disease by an in-service event, injury, or illness.  The VA examiner explained that severe headaches were documented in the STRs before the Veteran's reported head injury and the two other mentions of headaches in 2004 and 2006 are not adequate to support an aggravation argument.  The VA examiner addressed whether the Veteran's headaches preexisted service and were aggravated by his service, not whether they were aggravated by a service-connected disability as requested in the March 2016 remand.  Further, the fact that his headaches were documented before his head injury does not preclude the Veteran's in-service TBI from aggravating the Veteran's headaches.  Thus, a new opinion addressing the theory of aggravation is necessary on remand. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, return the claims file to the VA examiner who offered the March 2017 opinion as to the etiology of the Veteran's claimed neck and shoulder disabilities.  If that examiner is unavailable, a similarly qualified medical professional is requested to offer an opinion.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. The examiner should specifically note review of the Veteran's STRs from March 1981, December 2001, and January 2002 that reflect complaints of back pain and the Veteran's lay reports to the May 2013 VA examiner of his in-service accident.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner must specifically address the following:

(a)  Provide a specific diagnosis for any current neck and/or left or right shoulder disabilities.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed neck and/or left or right shoulder disabilities originated during, or are etiologically related to, active duty service. 

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed neck and/or left or right shoulder disabilities were caused by, or aggravated by the Veteran's service-connected TBI, or any other service-connected condition. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the etiology of any currently diagnosed eye condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

After a thorough medical examination and review of the claims file, the examiner must:

(a) Provide a diagnosis for any current eye disability; and specifically distinguish between any residuals of the Veteran's service-connected TBI, any refractive errors and associated superimposed diseases or injuries, and any other eye disability.

(b)  For any current eye disability aside from those related to refractive errors or those that are symptoms of the Veteran's TBI, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed eye condition originated during, or is etiologically related to, active duty service.

(c)  For any refractive errors, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that there is a superimposed disease or injury which created additional disability that originated during, or is etiologically related to, active duty service.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  Schedule the Veteran for a VA examination by a NEW examiner with appropriate expertise to determine the etiology of the Veteran's claimed prostate cancer.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

After a thorough medical examination and review of the claims file, the examiner must:

Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's prostate cancer originated during, or is etiologically related to, active duty service. 

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  Schedule the Veteran for a VA examination by a NEW examiner with appropriate expertise to determine the etiology of any currently diagnosed headaches condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.   The examiner should specifically note review of the Veteran's STRs from February 2002 and March 2002 indicating repeated complaints of headaches and the post-service evidence of continuing headaches.  The examiner must specifically address the following:

(a) Provide a diagnosis for any current headaches condition; to include any diagnoses of migraines or cluster headaches.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed headaches condition originated during, or is etiologically related to, active duty service.  

c) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed headaches condition was caused by, or is aggravated by the Veteran's service-connected TBI, or any other service-connected condition. 

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

The examiner should reconcile any opinion with all other clinical evidence of record, specifically relevant lay statements and service treatment records.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

6.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


